Citation Nr: 1203791	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-12 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral knee disorder (claimed as limited shoulder mobility).

2.  Entitlement to service connection for bilateral shoulder disorder (claimed as bilateral knee pain).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. R. Bodger



INTRODUCTION

The Veteran served on active duty from June 1999 to June 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In his April 2008 substantive appeal, the Veteran requested a hearing before the Board.  However, in a November 2008 letter, the Veteran expressly withdrew his request.  As such, the Board may proceed with the adjudication of the Veteran's appeal.  

The issues of service connection for bilateral hearing loss and total body twitching have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's bilateral knee disorder is not related to an in-service disease or injury.

2.  The Veteran's bilateral shoulder disorder is not related to an in-service disease or injury.


CONCLUSIONS OF LAW

1. Bilateral knee disorder was not incurred in service.  38 U.S.C.A. § 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Bilateral shoulder disorder was not incurred in service.  38 U.S.C.A. § 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Prior to initial adjudication of the Veteran's bilateral knee and shoulder claims, a letter dated in December 2006 fully satisfied the duty to notify provisions.   38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess, 19 Vet. App. 473.  

The Board also concludes the duty to assist the Veteran has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 

The Veteran was afforded a VA examination in March 2007 to determine the nature and etiology of his bilateral knee and shoulder disabilities.  The examination report is adequate as it is predicated on a reading of the claims file, to include the Veteran's service treatment records.  The examiner considered the claims file, to include his service treatment records as well as the Veteran's oral history.  The examiner also provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  There is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

The Veteran contends that his bilateral knee and shoulder resulted from service.  For the reasons that follow, the Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.
 
Post-service treatment records indicate that the Veteran has diagnoses of bilateral patellofemoral syndrome and bilateral shoulder strain with negative radiological findings for either disability.  The Veteran has current disabilities and the Board turns to the issues of in-service incurrence and nexus.  See Davidson, 581 F.3d 1313.  

The Veteran's service treatment records are silent for any complaints of, or treatment for, bilateral knee or shoulder pain.  In a January 2004 post-deployment health assessment, the Veteran denied experiencing swollen, stiff, or painful joints.  The March 2005 separation examination report shows problems with his bilateral wrists and recurrent low back pain but does not indicate any abnormalities of the knees or shoulders.  In the accompanying March 2005 Report of Medical History, the Veteran only complained of bilateral wrist and low back pain.  There is no mention of knee or shoulder problems. 

VA treatment records provide that the Veteran complained of bilateral knee and shoulder pain in October 2006 and November 2006.  During a March 2007 VA examination, the examiner diagnosed the Veteran with bilateral patellofemoral syndrome with negative radiological findings and bilateral shoulder strain with negative radiological findings.  In this examination report, the examiner indicated reviewing the Veteran's claims file, to include the service treatment records.  The examiner correctly noted that the Veteran had not been treated for bilateral shoulder or knee pain during his military service or at his separation examination.  The examiner correctly indicated the Veteran's continued assertions that he started to experience bilateral shoulder and knee pain during service.  After finding that there were no records of treatment for the Veteran's bilateral shoulder or knee pain during service, and noting the onset of complaints to be October 2006, the examiner opined that these disorders are less likely to be related to service.  

In this case, the Veteran has asserted that he developed bilateral shoulder and knee pain during service which has continued since service separation.  See September 2007 notice of disagreement and November 2007 statement.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr, 21 Vet App 303; Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to report his in-service and post-service symptoms.  But unlike the varicose veins in Barr or dislocated shoulder in Jandreau, patellofemoral syndrome and shoulder strain are not conditions that can be causally related to military service.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d at 1377.    As such, the Veteran is not competent to proffer a diagnosis or provide an opinion as the etiology of his disabilities.  

The Board has also considered the Veteran's statements as to the onset and continuity of symptomatology of his bilateral knee and shoulder problems.  Based on the evidence of record, the Board finds that such statements are not credible.  Concerning what is meant by the "credibility" of evidence, the Board notes that "'definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .'  Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. V. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971)(citations omitted).  Contrary to the Veteran's post-service statements, there are no service treatment records indicating complaints of, or treatment for, bilateral shoulder or knee pain, although the treatment records are replete with complaints of low back pain, bilateral wrist pain, and left ankle pain.  In a number of treatment records, the Veteran denied problems with his knees and  shoulders.  The Veteran's statements offered in service are inconsistent with his statements provided after service separation.  This inconsistency renders the Veteran's statements not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995)("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."'), citing State v. Asbury, 415 S.E.2nd 891, 895 (W. VA. 1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993)(testimony was impeached by witness' "inconsistent affidavit" and "expressed recognition of the difficulties of remembering specific dates of events that happened . . . long ago"); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 1987)(impeachment by testimony which was inconsistent with prior written statements).

The Board sympathizes with the Veteran and acknowledges that his bilateral knee and shoulder pain likely causes a significant impact on his daily life.  However, the weight of the evidence is against a finding that the bilateral knee and shoulder disorders were incurred in or related to service.  Again, post-service medical records show that these disorders were not noted until 2006.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fec. Cir. 2000)(It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  Further, the Veteran's contemporaneous, in-service statements denying any bilateral knee or shoulder pain bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  The Board finds that the medical evidence discounting a link to service outweighs the Veteran's statements offered in association with service nexus after service.  

The Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for bilateral knee and shoulder disorders.  The benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for bilateral knee disorder is denied.

Entitlement to service connection for bilateral shoulder disorder is denied.  



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


